         Case 2:19-cr-20052-JAR Document 104 Filed 12/02/20 Page 1 of 1




          CLERK’S COURTROOM MOTIONS/MISCELLANEOUS MINUTE SHEET


UNITED STATES OF AMERICA,                           AUSA: Chris Oakley/Benjamin
                                                    Hawk/Adam Barry

                      Plaintiff

    v.                                              CASE NO: 19-20052-01-JAR


FENG TAO,                                           Def Attys: Peter Zeidenberg/Michael
                                                    Dearington/Thomas Johnson

                      Defendant

                        VIA TELEPHONE CONFERENCING
JUDGE:                   Julie A. Robinson        DATE:                    12/2/2020
DEPUTY CLERK:            Bonnie Wiest             REPORTER:                Kelli Stewart
INTERPRETER:                                      PROBATION:


                                   STATUS CONFERENCE
                                  (Parties appear by telephone)

This case comes before the Court for a telephone status conference. All parties appear in
different locations via telephone conference. Defendant consents to proceed via telephone
conference pursuant to Administrative Order 2020-11, as amended.

Defense advises they still have outstanding discovery requests regarding Brady evidence and are
waiting for a response from the government. For reasons more specifically set out on the record,
the Court continues the status conference to January 29, 2021 at 8:30 a.m. via telephone
conference. The Court intends to set a trial date at the next status conference. Estimated time
for trial is two weeks.

Based on the circumstances set forth by the parties at the hearing today, and pursuant to
Administrative Order 2020-11, as amended, the Court finds that the ends of justice served by
allowing the defendant the additional time requested outweigh the best interest of the public and
the defendant in a speedy trial and that the continuance shall be granted. The period of delay
resulting from the additional time granted pursuant to the court’s order, December 2, 2020
through January 29, 2021, shall be deemed excludable time as provided for in 18 U.S.C. §
3161(h)(7)(A), in that the ends of justice served by the granting of an extension outweigh the
best interest of the public and the defendant in a speedy trial.

Defendant remains on release.
